         Case 1:20-cv-04097-LAP Document 26
                                         25 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     X
 LTF Construction Company, LLC and
 LTF Club Operations Company, LLC                        NO. 20-CV-4097 (LAP)

        Petitioners,                                     [PROPOSED] JUDGMENT

 -v-

 Cento Solutions Inc.

        Respondent.

                                                     X

              Pursuant to this Court’s Order, dated December 7, 2020, granting Petitioners’

Petition to Confirm a Final Award, dated March 17, 2020, by an Arbitrator of the American

Arbitration Association (the “Award”) [Dkt. No. 22], it is hereby

              ORDERED, ADJUDGED AND DECREED, that Judgment is hereby entered in

favor of Petitioner, LTF Construction Company, LLC and LTF Club Operations Company, LLC

and against Respondent Cento Solutions Inc. in the amount of $1,887,989.86.


Dated: December 11, 2020
       New York, New York                           SO ORDERED:


                                                    __________________________
                                                    Loretta A. Preska
                                                    Senior United States District Judge
